UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


LISSETTE COLON, Fiduciary of Estate of Miguel A.
Gonzalez, and ELENA GONZALEZ,
                                                                       19 Civ. 1197 (PAE)
                                       Plaintiffs,
                        -v-                                                  ORDER

 MSMC RESIDENTIAL REALTY LLC, et al.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       After the Court granted four discovery extensions, Dkts. 38, 40, 42, 44, discovery closed

in this case on February 12, 2021. Dkt. 49. On March 15, 2021 the Court held a pre-motion

conference, at which it discussed the issues on which defendants proposed to move for summary

judgment, and set a schedule for summary judgment briefing, which will be completed by June

7, 2021. Dkts. 53–54. On March 29, 2021, the parties filed a joint stipulation of facts. Dkt. 58

       On April 14, 2021, however, in an apparent effort to fill an evidentiary void noted in

defendants’ pre-motion letter, plaintiffs sought an order compelling a non-party to produce the

records sought in a subpoena that had been served on March 24, 2021. Dkt. 59. The Court

denied that request, explaining that “[t]he fact discovery period in this case ended long ago, and

the parties have not until now notified the Court of any outstanding discovery requests or

disputes, including at the March 15, 2021 conference at which the Court set the schedule,

currently underway, for briefing summary judgment motions.” Dkt. 59.

       Nevertheless, on April 19, 2021, defendants filed a letter alerting the Court that on April

15 and 16 plaintiffs had again sought discovery out of time, this time by serving on defendants

“Supplemental Responses to Initial Disclosures,” relating to a series of records that defendants
had never been shown. Dkt. 61. Defendants asked the Court to preclude these records from

receipt at trial, on the ground that fact discovery had ended long ago, and similarly preclude

further belated discovery. Id. The Court ordered a response from plaintiffs and a reply from the

defendants. Dkt. 62. Having now received both, see Dkts. 63. 78, the Court now grants the

defendants’ request.

       Plaintiffs do not claim that the new records produced were intended to supplement a

previous incomplete response to a timely discovery demand, or to correct a mistake in material

previously disclosed. See Fed. R. Civ. P. 26(e). Plaintiffs do not articulate any reason as to why

they did not timely seek or disclose the new discovery during the period of fact discovery. Their

pursuit after the fact discovery deadline would effectively self-arrogate a discovery extension.

But “[t]he management of discovery lies within the sound discretion of the district court.” Grady

v. Affiliated Cent., Inc., 130 F.3d 553, 561 (2d Cir. 1997). The Court accordingly holds that the

additional discovery material that plaintiffs disclosed on April 15-16 is precluded as untimely, as

fact discovery had ended long beforehand, and bars plaintiffs from seeking any further discovery

without express permission of the Court, on a showing of good cause. See Shaheen v. Naughton,

222 F. App’x 11, 13 (2d Cir. 2007) (“it was plainly within the court’s discretion to deny” a

motion for a discovery extension where there had been a “seven-month discovery deadline” and

no “statement of good cause”); Pro. Sound Servs., Inc. v. Guzzi, 159 F. App’x 270, 272 (2d Cir.

2005) (affirming denial of a discovery extension where movant “provided no explanation for its

failure to bring a motion to compel discovery earlier”).


       SO ORDERED.




                                                 2
                                     PaJA.�
                                __________________________________
                                      PAUL A. ENGELMAYER
                                      United States District Judge
Dated: May 3, 2021
       New York, New York




                            3
